Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/328478 application filed on February 26, 2019.  Claims 1-9 and 11-19 are pending and have been fully considered.  Claims 1-9 are examined, on the merits, in this Office action.  The examined claims are directed to an apparatus. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on November 12, 2021 is acknowledged.  Claim 10 was cancelled in a preliminary amendment.  Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 02/26/2019 and 06/25/2019.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Specification
The title of the invention is the same or similar to an existing publication or patent and in that sense is not descriptive, if the instant claims and invention is considered different and unique compared to that publication/patent.  To the extent that the claims are unique, titles should be as 
Claim Interpretation
The examined claims are apparatus/device claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The recited blood, buffered aqueous solution, dialysate and retentate, for example, are considered materials potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus rather than structural components of the apparatus.  
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
s 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 follows with the underlined portions causing the indefiniteness rejection.  The other formatting is in accordance with the Claim Interpretation section above and the formatting described therein.
Claim 1: 	A device for conducting blood purification on a patient suffering from liver failure, characterized in that the device comprises 
(a) a first hollow fiber membrane dialyzer which is perfused with the patient's blood, 
wherein a buffered aqueous solution comprising human serum albumin (HSA) is passed in a continuous flow through the filtrate space of dialyzer in a direction opposite to the blood flow within the hollow fibers; 
(b) a second hollow fiber membrane dialyzer which receives the dialysate of the first hollow fiber membrane dialyzer, 
wherein a buffered aqueous solution is passed in a continuous flow through the filtrate space in a direction opposite to the dialysate of dialyzer which flows through the lumen of the hollow fibers; and 
(c) a third hollow fiber membrane dialyzer which receives the retentate of the second hollow fiber membrane dialyzer in the lumen of the hollow fibers, 
wherein the filtrate space of the second hollow fiber membrane dialyzer is populated with at least one adsorbent and 
the lumen side of the hollow fiber membranes.
The claim mentions ‘a buffered aqueous solution’ twice, once with respect to the filtrate space of the first hollow fiber membrane dialyzer and secondly with respect to the filtrate space of the second hollow fiber membrane dialyzer.  It is thus unclear if this buffered aqueous solution passing through the latter mentioned filtrate space is the same buffered aqueous solution that passes through the earlier mentioned filtrate space.  This is also unclear because there is no further defining of the latter buffered aqueous solution, such as whether it comprises human serum albumin (HSA).  
Also, there is insufficient antecedent basis for “the filtrate space” or the filtrate space is not defined.  Is this space considered to be implicit or inherent to all blood purification devices?  Even so, this phrase may not have a consistent interpretation.  Further, since there are three dialyzers, “the filtrate space” is mentioned on several occasions without clear context.  
Additionally, is “a continuous flow through filtrate space in a direction opposite to the dialysate of dialyzer” referring to the first or second dialyzer?  That is, the term “dialyzer” appears by itself on several occasions, although the dialyzer were introduced as “a first hollow fiber membrane dialyzer,” “a second hollow fiber membrane dialyzer,” and “a third hollow fiber membrane dialyzer.”  This can lead to confusion.
 There is insufficient antecedent basis for “the lumen” on lines 10 and 12, and “the lumen side” on line 14.
The meaning of the hollow fiber membranes is unclear.  Is this referring to the membrane of each of the hollow fiber membrane dialyzers, or to a plurality of membranes within the third hollow fiber membrane dialyzer? 
Claim 2 states in part “the hollow fiber membrane of the first hollow fiber membrane dialyzer and of dialyzer is a high cut-off membrane . . .”  The meaning of the underlined portion is unclear.  Is this referring to two dialyzers?
Claims 2-9 depend on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welzel et al. (US20150290380).
Note that these are apparatus claims.  The italicized portions are the aspects of the claim that Examiner interprets as functional rather than structural. 
Regarding claims 1, 5, 7 and 9, Welzel et al. (Welzel) discloses a device for conducting blood purification on a patient suffering from liver failure ([0001], [0002], [0016], [0025], Figs. 2A and 3), characterized in that the device comprises 
(a) a first hollow fiber membrane dialyzer 3 which is perfused with the patient's blood, 
wherein a buffered aqueous solution comprising human serum albumin (HSA) is passed in a continuous flow through the filtrate space of dialyzer 15 in a direction opposite to the blood flow within the hollow fibers ([0009], [0011], [0023], [0062], [0059], [0073], Figs. 2A, 3); 
 4 which receives the dialysate of the first hollow fiber membrane dialyzer, 
wherein a buffered aqueous solution is passed in a continuous flow through the filtrate space in a direction opposite to the dialysate of dialyzer which flows through the lumen of the hollow fibers ([0061], [0062], Fig. 2A); and 
(c) a third hollow fiber membrane dialyzer 12 which receives the retentate of the second hollow fiber membrane dialyzer in the lumen of the hollow fibers ([0016], [0049], Fig. 2A), 
wherein the filtrate space of the second hollow fiber membrane dialyzer is populated with at least one adsorbent 22 ([0018], [0025]) and 
wherein the filtrate space is in fluid communication only with the lumen side 14 of the hollow fiber membranes ([0025], Fig. 3).
Additional Disclosures Included: Claim 5: The device is characterized in that the hollow fiber membrane of the first hollow fiber membrane dialyzer, the second hollow fiber membrane dialyzer, and the third hollow fiber membrane dialyzer comprises at least one hydrophobic polymer and at least one hydrophilic polymer, wherein the hydrophobic polymer is chosen from the group consisting of polyarylethersulfone (PAES), polypropylene (PP), polysulfone (PSU), polycarbonate (PC), polyacrylonitrile (PAN), polyamide (PA), polytetrafluorethylene (PTFE), or combinations thereof, and the at least one hydrophilic polymer is chosen from the group consisting of polyvinylpyrrolidone (PVP), polyethyleneglycol (PEG), polyvinylalcohol (PVA), and a copolymer of polypropyleneoxide and polyethyleneoxide (PPO-PEO) ([0045], [0068]); Claim 7: A device characterized in that the third hollow fiber membrane dialyzer comprises at least one adsorbent chosen from the group consisting of activated carbon, carbon nanotubes, hydrophobic silica, styrenic polymers, polydivinylbenzene Claim 9: A device characterized in that the third hollow fiber membrane dialyzer has a fiber packing density in the range of from about 15% to about 50% ([0050], [0073]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The 
Claims 2, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Welzel et al. (US20150290380) as applied to claim 1 above, in view of Flieg et al. (US20150273127). 
Regarding claims 2, 3, 4 and 6, Welzel discloses a device according to claim 1, except characterized in that the hollow fiber membrane of the first hollow fiber membrane dialyzer and of dialyzer is a high cut-off membrane having a molecular weight cut-off in water, based on dextran sieving coefficients, of between about 170 kD and about 320 kD and a molecular weight retention onset in water, based on dextran sieving coefficients, of between about 15 kD and about 20 kD.
Welzel’s membrane allows the passage of more than 90 % of molecules having a molecular weight up to 100 kD, while molecules having a molecular weight of >1000 kD will pass the membrane wall only to a very limited extent ([0049]). Flieg is similar to Welzel and discloses an artificial, extracorporeal system for liver replacement and/or assistance, comprising a liver dialysis device for conducting hemodialysis on a patient suffering from liver failure (Abstract).  Flieg discloses two hollow fiber membrane dialyzers where the first dialyzer does not allow passage of an essential amount of albumin over the membrane wall and the second dialyzer allows the passage of essential but defined amounts of albumin over the membrane wall (Id.).  The invention is also directed to improving the elimination of unwanted compounds from blood in incidences of liver failure, which is achieved by the structure of the membranes, such as by a molecular weight cut-off in water, based on dextran sieving coefficients, of between 170 and 320 kD and a molecular weight retention onset in water, based on dextran sieving coefficients, of between 10 and 20 kD ([0018]).  This range is similar to or encompasses the prima facie case of obviousness exist.  Flieg also disclose a number of different potential molecular weight cut-offs ([0019]).
As such, and given the suggestion of Flieg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a suitable membrane structure such as claimed, to improve the elimination of unwanted compounds from blood, as desired.
Additional Disclosures: Claim 3: A device characterized in that the first hollow fiber membrane dialyzer is a high-flux membrane having a molecular weight cut-off in water, based on dextran sieving coefficients, of between about 25 kD and about 65 kD and a molecular weight retention onset in water, based on dextran sieving coefficients, of between about 5 kD and about 10 kD ([0019], [0037], where there is an overlapping of ranges to create a case of prima facie obviousness); Claim 4: A device characterized in that the hollow fiber membrane of the second hollow fiber membrane dialyzer is a low-flux membrane having a molecular weight cut-off in water, based on dextran sieving coefficients, of between about 10 kD and about 20 kD and a molecular weight retention onset in water, based on dextran sieving coefficients, of between about 2 kD and about 4 kD ([0019], [0036]); and Claim 6: A device characterized in that the hollow fiber membrane of the third hollow fiber membrane dialyzer allows passage of substances having a molecular weight of up to about 45 kD with a sieving coefficient measured in whole blood of between about 0.1 and about 1.0 ([0019]); and Claim 8: A device characterized in that the third hollow fiber membrane dialyzer comprises an adsorbent which is a combination of at least one activated carbon, at least one copolymer of styrene and divinylbenzene without any functional groups and at least one copolymer of styrene and divinylbenzene carrying trimethylbenzyl ammonium functional groups or comprises a prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; MPEP 2144.06).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/HAYDEN BREWSTER/

	
'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.